Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 1 of 40 PageID: 15670



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



      IN RE: VALSARTAN, LOSARTAN, AND
                                                 Civil No. 19-2875 (RBK/JS)
      IRBESARTAN PRODUCTS LIABILITY
      LITIGATION




                                      OPINION
         This   Opinion   addresses    a   regrettable     discovery    dispute

  involving Teva’s1 use of technology assisted review (“TAR”) in

  connection with its ESI production.           The dispute illustrates the

  unfortunate avoidable consequences that occur when a party does

  not meaningfully and timely meet, confer and collaborate regarding

  complex and costly ESI discovery. Given the stakes at issue and

  the lessons to be learned, a lengthy discussion is warranted.

         Presently before the Court is Teva’s request for an Order

  foreclosing additional review of documents that, based on its

  unilaterally developed and administered TAR, are predicted to be

  “non-responsive.”2       In the alternative Teva seeks to shift to

  plaintiffs the cost of its further manual review of alleged non-



  1 The moving defendants are Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical
  Industries Ltd., Actavis LLC, Actavis Pharma, Inc., and Arrow Pharm (Malta)
  Ltd. (collectively “Teva” or the “Teva defendants”).
  2 Although Teva suggests the terms “non-responsive” and “irrelevant” are
  interchangeable, this is not technically correct. Teva acknowledges that some
  of the “non-responsive” documents it does not want to review are arguably
  relevant although it questions their importance.
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 2 of 40 PageID: 15671



  responsive documents that its Continuous Multi-Modal Learning

  (“CMML”)    platform       predicts    are    non-responsive.        The   parties’

  dispute has been the subject of extensive briefs and lengthy oral

  argument.     At bottom the Court must decide if the terms of the

  Court   Ordered      ESI    Protocol    that    requires    timely    good    faith

  cooperation and collaboration amongst the parties takes precedence

  over Teva’s unilaterally adopted CMML platform.

       As discussed herein, the Court denies Teva’s request to impose

  on plaintiffs its unilaterally adopted CMML platform since the

  adoption violates the Court Ordered Protocol. Teva’s request for

  cost shifting is also denied.                 Plaintiffs’ request that Teva

  continue    to   manually      review    its    non-responsive    documents       is

  denied, as well as plaintiffs’ request for sanctions.                 Plaintiffs’

  back up request asking that Teva produce all its non-responsive

  documents with a privilege filter but no manual review is also

  denied.    Rather than granting the relief requested by the parties,

  the Court Orders Teva to review its non-responsive documents using

  the TAR protocol the parties negotiated but failed to consummate

  in August 2020.

  Background

       The present dispute has a long history. This multidistrict

  litigation (“MDL”) concerns adulterated prescription Valsartan

  blood     pressure    medication        made,    sold,     dispensed,      etc.   by



                                            2
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 3 of 40 PageID: 15672



  defendants.3     Plaintiffs allege the Valsartan they ingested was

  contaminated with cancer causing chemicals that has or will cause

  past, present and future personal injuries and economic losses.

  Three master complaints have been filed.           Two putative nationwide

  class actions assert medical monitoring and economic loss claims.

  The third master complaint alleges Valsartan users contracted

  various forms of cancer from ingestion of the contaminated drug.

  To date approximately 670 separate personal injury complaints have

  been filed with an expectation of more to come.

        Given the size and complexity of this matter there is no

  question that from the outset of the litigation the parties knew

  the stakes were high.        Although at present no one knows for certain

  the precise amount in dispute, given the popularity of Valsartan

  the potential exposure in this MDL may reach into the hundreds of

  millions and perhaps a billion dollars.            The parties, therefore,

  knew or should have known early on that ESI discovery was going to

  be costly and extensive. This being the case the use of TAR was or

  should have been reasonably contemplated at the outset of the

  litigation.

        Soon    after    the     litigation    was   filed     attorneys     with

  substantial experience in MDL cases entered their appearances. To




  3On December 18, 2019, this MDL was expanded to include Losartan and Irbesartan.
  Doc. No. 325.

                                         3
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 4 of 40 PageID: 15673



  their   credit      counsel       quickly    formed    into    liaison     groups   and

  prepared     the     organization      and       background    documents    typically

  executed in MDL cases.             The lead defendant group consists of the

  manufacturers of the active pharmaceutical ingredient used in

  Valsartan     and     the    finished       dose    manufacturers      (collectively

  “manufacturers”).           The   other     groups    are     the   wholesalers     and

  retailers/pharmacies. Separate liaison counsel was appointed for

  each    of   these    liaison      groups.         Teva   belongs    to    the   target

  manufacturer group.

         Turning to the ESI dispute at issue, on June 18, 2019, the

  Court entered CMO No. 8, the parties’ stipulated “Electronic

  Discovery Protocol” (“Protocol”) [Doc. No. 125].                     As it pertains

  to the present dispute the key language is contained in Section

  II. which reads:

         II.   Search Terms for Electronic Documents

         The parties agree that they will cooperate in good faith
         regarding the disclosure and formulation of appropriate
         search methodology, search terms and protocols, and any
         TAR/predictive coding prior to using any such technology
         to narrow the pool of collected documents to a set to
         undergo review for possible production.      The parties
         agree to meet and confer as early as possible to discuss,
         inter alia:
                 •     Search   methodology(ies)to    be utilized
                       (including but not limited to Boolean
                       searches     and     technology   assisted
                       review/predictive coding).




                                               4
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 5 of 40 PageID: 15674



  The Protocol also includes a provision requiring the parties to

  meet and confer regarding a dispute as to whether they should

  produce documents in conformity with the Protocol, and if the

  parties cannot reach agreement “the issue shall be brought to the

  Court’s attention for resolution[.]”. See Protocol at 15 (Section

  IV.C.).

       The implementation of the        Protocol has not been smooth.     The

  manufacturer defendants negotiated with plaintiffs for months

  about the search terms and custodians to use which finally resulted

  in an Order entered by consent on December 23, 2019 that approved

  the parties’ lists.       [Doc. No. 328].   All manufacturer defendants

  agreed to use the same search terms but separate custodian lists

  were negotiated and approved for each manufacturer.

       Although Teva was on notice before December 2019 of the core

  group of custodians and search terms that were going to be used in

  connection   with   its    document   search,   including   the   priority

  custodians Teva identified, Teva (and the other manufacturers)

  refused plaintiffs’ requests to conduct sample runs or hit reports

  to determine if the proposed search terms were overbroad.              As a

  result, when the manufacturers finally ran the reports after the

  entry of the December 23 Order, they complained that the search




                                        5
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 6 of 40 PageID: 15675



  terms they agreed to were unduly burdensome and asked for relief.4

  This caused plaintiffs to complain bitterly that defendants were

  “moving   the   goalposts.”         Eventually    plaintiffs      relented   and

  accommodated Teva and the other manufacturers by agreeing to narrow

  the previously agreed to search terms.           See Doc. Nos. 485 (Mylan),

  487   (ZHP)   489   (Hereto),    490    (Torrent),    493    (Teva)   and    497

  (Aurobindo). Teva’s amended search term list was entered on June

  24, 2020.     [Doc. No. 493].

        The original date for the manufacturer defendants to complete

  their ESI production was May 29, 2020.             See Dec. 12, 2019 Order

  ¶7, Doc. No. 303.5     Subsequently, at defendants’ request and over

  plaintiffs’     objection,    the    completion    date     was   extended    to

  November 29, 2020, with the proviso that rolling productions would

  occur on July 15, September 1, October 1, and November 1, 2020.

  See Apr. 20, 2020 Order, Doc. No. 416.

        On July 1, 2020, a year after the Protocol was entered, and

  more or less a year after the parties started negotiating search

  terms, seven months after the entry of the first Order setting the

  search terms, a week after the June 24 Order narrowing the original

  search term list, and only two weeks before Teva’s first rolling



  4  The December 23 Order included a caveat that the search term list could be
  modified. However, plaintiffs and the Court did not envision that wholesale
  revisions would be requested.
  5 Because of the virus situation in China, ZHP’s deadline was extended to June

  30, 2020. Id.

                                         6
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 7 of 40 PageID: 15676



  production was due, Teva informed plaintiffs for the first time

  “that the Teva defendants will be utilizing a continuous multi-

  modal learning (“CMML”) platform to assist defendants with review

  and    production    of   the    Teva    defendants’     electronically         stored

  information (“ESI”).”           See July 14, 2020 Letter, Ex. A, Doc. No.

  516-3.    Teva described CMML as a “machine-learning technology that

  enables a computer to prioritize relevant documents based on

  limited human input.”         Id.    According to Teva, as contrasted with

  TAR 1.0 which uses a seed set to train the application:

         The CMML workflow is an iterative process, where the
         training of the application is continuous and does rely
         on a seed set. Rather, CMML has the flexibility to begin
         prioritizing documents based on any subset of documents
         that have been evaluated and coded with a responsive or
         non-responsive coding value.     As more documents are
         reviewed and submitted as subsequent training examples,
         the CMML application improves in its ability to
         distinguish between responsive and non-responsive
         content.   CMML’s reliability has been confirmed from
         both a statistical/academic perspective[.]


  July    14,   2020   Letter      Brief    (“LB”)    at     3-4,    Doc.   No.     516.

         If Teva had planned to only use CMML to “prioritize” documents

  for    production,    perhaps       plaintiffs     would    not    have   objected.

  However, plaintiffs were apoplectic about Teva’s statement that

  “[i]f at some point, the CMML system is indicating that there is

  a population of documents unlikely to be responsive (such that it

  will be unduly burdensome for the Teva Defendants to review them),

  [Teva] will inform Plaintiffs of the same.”                  Id.    Teva added it

                                            7
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 8 of 40 PageID: 15677



  would “inform” plaintiffs if there is ultimately a population of

  documents [it does] not intend to review. Id.                 And Teva wrote,

  “the Teva Defendants are currently reviewing all documents if or

  until the CMML platform indicates such review would no longer be

  efficient and/or reasonable.”          Id. at 1.

        Plaintiffs’ main objection to Teva’s July 1 revelation was

  that if they had known Teva contemplated the use of TAR they would

  not have agreed to limit the review of the custodians’ documents

  to   only   those   that   contained       the   designated    search    terms.

  Plaintiffs insist that, had Teva made its intentions known, they

  would not have wasted countless hours negotiating over search

  terms, nor would they have agreed to Teva’s plan to layer TAR

  review with search terms. Plaintiffs’ position is that, “search

  terms and technology assisted review are alternatives in this

  setting” and that CMML is an “alternative – not an adjunct – to

  use of search terms.” Id. at 3. Plaintiffs have made their position

  clear that they steadfastly object to “layering”               TAR with a set

  of documents that has been limited to only those that contain the

  designated search terms.

        Having heard plaintiffs’ objection to its use of CMML, Teva

  asked the Court to “confirm Teva is authorized to use CMML in its

  review and production process and that Plaintiffs must cooperate

  in   good   faith   with   Teva   as   appropriate    utilization       of   CMML


                                         8
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 9 of 40 PageID: 15678



  technology continues moving forward.”          Id. at 6-7.       Thereafter, at

  the   parties’   request,   the    Court,    Teva’s    counsel,    plaintiffs’

  counsel, and the parties’ ESI consultants, attempted to reach an

  agreement. After extensive discussions which resulted in much

  progress, all substantive TAR related disputes related to the

  search methodology to be used were resolved and an agreed upon

  CMML protocol was ready to be signed but for two issues about which

  Teva would not relent. One, Teva would not agree to the entry of

  a Court Order to memorialize the parties’ agreement but instead

  insisted that the agreement not be put “on the record.”               Two, Teva

  would not agree to permit plaintiffs to review 5000 alleged non-

  responsive    documents     to    evaluate     and    validate    Teva’s   CMML

  platform.

        As a result of its steadfast refusal to agree to the disputed

  terms, Teva informed the Court on August 5, 2020 [Doc. No. 544]

  that it was withdrawing its request that the Court address the TAR

  issue. Teva wrote, “the fundamental disagreement is that the Teva

  Defendants cannot agree to a non-confidential validation protocol

  which permits Plaintiffs to review non-responsive documents[.]”.

  Id. at 2.    Teva also informed the Court that it would not use TAR

  to eliminate non-responsive documents to be reviewed and that it

  would   review   all   of   its    documents    manually    even     though   it

  recognized its manual review would be “extremely burdensome.” Id.



                                        9
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 10 of 40 PageID: 15679



  at   3.   There   the    matter    stood        until   Teva   filed     the    present

  application before the Court.6

        Unbeknownst       to    plaintiffs,       since   the    parties    efforts    to

  resolve their TAR dispute broke down in August 2020, Teva undertook

  an effort to self-validate its electronic review.                         Teva first

  revealed to plaintiffs this was done shortly before the present

  October    13,    2020       application        was   filed.    Teva     acknowledges

  plaintiffs had no input into its CMML platform although Teva posits

  it used a “gold-plated” standard.

        Teva alleges it undertook to review a uniform random sample

  of 15,000 documents from the designated high-priority custodians

  that the CMML platform indicated are non-responsive.                           Oct. 13,

  2020 LB at 2, Doc. No. 594.           Teva alleges that out of the 15,000

  documents, and after a quality control process that it controlled

  and directed, the reviewing attorneys deemed only 109 documents to

  be responsive, an “elusion of only 0.73%” Id.                    Teva also alleges

  that almost all of the 109 documents are duplicate of those already

  produced or are “marginally relevant.” Id. Teva contends its review

  of the 15,000 documents involved 330.6 hours of attorney review

  time, almost all of which was wasted since 99% of the documents it

  reviewed will not be produced.         Id.        Teva also contends that unless



  6 Ordinarily the Court would not disclose details of the parties’ confidential
  discussions. However, Teva “opened the door” by referring to these discussions
  in its letter briefs.

                                             10
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 11 of 40 PageID: 15680



  the Court grants its request it will be “forced” to review 260,375

  documents for the high-priority custodians that are likely to be

  irrelevant and a waste of time.           Id. at 8.     This total does not

  include the “non-responsive” documents from the other custodians

  to be searched.       Teva buttresses its argument with supporting

  Declarations from its consultant, Dr. Maura A. Grossman. [Doc.

  Nos. 594-1, 616-2].      Dr. Grossman co-invented CAL and attests to

  the fact she is “widely considered one of the foremost experts in

  technology-assisted review (‘TAR’).” Decl. ¶6; Supp. Decl. ¶2.

  Teva also submitted a Declaration from its ESI vendor, Consilio,

  which attested to the fact that to date 164,028 documents from six

  “high-priority”     custodians    have     been   reviewed    with   260,375

  documents remaining from these custodians.            See D. Ketchmark Decl.

  ¶¶2-4, Doc. No. 594-2.

        Based on its analysis Teva contends it would be grossly

  disproportionate to require it to review the documents designated

  non-responsive by its TAR.       Teva argues it “[s]hould not be forced

  to spend months and millions of dollars reviewing documents that

  it already knows are likely to be non-responsive based on well-

  known technology that has become the norm in eDiscovery.”              Oct.

  13, 2020 LB at 2-3 (emphasis in original).              In the alternative,

  Teva argues that if it is “forced” to review non-responsive

  documents its review costs should be shifted to the plaintiffs,

  “who have unreasonably attempted to thwart Teva’s efforts to
                                       11
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 12 of 40 PageID: 15681



  leverage this now industry standard technology.”          Id. at 3.    Teva

  summarizes its request as follows:

        Teva   respectfully  requests  an   Order  foreclosing
        additional review of documents that based on state-of-
        the-art TAR and e-Discovery best practices are non-
        responsive. Alternatively, Teva respectfully requests
        that the Court shift the cost of Teva’s further non-
        responsive document review by ordering plaintiffs to
        reimburse Teva’s costs and fees associated with
        reviewing documents that CMML predicts are non-
        responsive.
  Id. at 6.

        Plaintiffs oppose Teva’s application.        At bottom, plaintiffs

  argue that Teva violated the Court Ordered Protocol and, therefore,

  it cannot now use TAR to narrow the pool of documents to review.

  Plaintiffs argue the parties worked tirelessly to agree on search

  terms to use and it is too late to change course to layer TAR with

  search terms.     According to plaintiffs, “[t]he time for Teva to

  request a layered document review process, with TAR layered upon

  an already narrowed search terms document set, was prior to entry

  of the ESI protocol and search terms Order - which was agreed to

  by Teva, not seven months after the search terms were finalized

  and Ordered.”     Oct. 30, 2020 LB at 8 (emphasis in original), Doc.

  No. 612.    Moreover, plaintiffs argue Teva’s TAR review should not

  be approved because it was done without their input.            Plaintiffs

  argue, “[i]t would be grossly inequitable to rely on the data

  quoted by Teva, or to give any benefit of the doubt to Teva, since


                                       12
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 13 of 40 PageID: 15682



  the entire process was tainted.          Plaintiffs were locked out of the

  process so it is not possible for plaintiffs to respond from a

  level playing field.”       Id. at 4.     Plaintiffs conclude by arguing:

        The only equitable outcome is for the Court to deny
        [Teva’s] application, give Teva the chance of either
        complying with its obligation to review the documents
        identified with the search terms with no cost shifting,
        or producing all documents it chooses not to review to
        plaintiffs, and to assess sanctions against Teva for its
        pattern of conduct on this issue, which has severely
        prejudiced plaintiffs.
  Id. at 2-3.

  Discussion

        1. The Requirements Imposed by the Court Ordered Protocol
           Rather than Teva’s Proportionality Analysis Controls the
           Outcome of the Parties’ Dispute


        The Court’s first order of business is to identify the issue

  to be decided since the parties have materially different views.

  Before tackling this issue the Court will identify what it does

  not have to decide. The Court does not have to decide if TAR is an

  appropriate discovery tool.        We are past the time when parties and

  courts view TAR as an outlier. See generally Hyles v. New York

  City, 10 Civ. 3119 (AT)(AJP), 2016 WL 4077114, at *2 (S.D.N.Y.

  Aug. 1, 2016). Indeed, plaintiffs do not object to the general

  notion that a party can use TAR so long as its use is transparent

  and timely disclosed, and the parties collaborate in good faith

  about   its   use.    See   July   14,    2020   LB   at   4,   Doc.   No.   513.


                                       13
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 14 of 40 PageID: 15683



  (“Plaintiffs agree that machine-learning software can be useful

  and can be a reasonable alternative to the application of search

  terms to collect documents for production in some situations.”).

        The   Court   also   does   not   have   to   decide   if   Teva’s   CMML

  application works or if Teva’s consultant is qualified to attest

  to its general effectiveness.            In other words, this is not a

  referendum on CMML or Teva’s consultant. For present purposes the

  Court can assume CMML generally works and Teva’s consultant is

  qualified.     Further, the Court does not have to decide if there

  are instances when a party may layer a document production with

  search terms and TAR. Ample case law exists to support Teva’s

  position that in appropriate instances layering may be done.                See

  Teva’s Nov. 18, 2020 LB at 6-7 (citing cases). (Nonetheless, the

  decision in Bridgestone Americas, Inc. v. Int’l Bus. Machines

  Corp.,No. 3:13-1196, 2014 WL 4923014, at *1 (M.D. Tenn. July 22,

  2014), is noteworthy.       Although the court permitted plaintiff to

  use predictive coding after an initial screening was done with

  search terms, the court noted the process required “openness and

  transparency in what Plaintiff is doing [since this is] of critical

  importance”).

        Last, the Court does not have to decide if plaintiffs can

  dictate to Teva the manner in which Teva must review and produce

  its ESI. The Court agrees with the line of cases that holds that

  a producing party has the right in the first instance to decide

                                          14
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 15 of 40 PageID: 15684



  how it will produce its documents.         Hyles, supra, at *2. As will

  be discussed, however, this general principle is trumped by the

  requirements in an agreed upon ESI Protocol memorialized in a Court

  Order.

        As noted, the parties dispute whether the Protocol controls

  the outcome of their dispute.        Teva says no, plaintiffs say yes.

  Teva argues, “[a]t this point, the issue before the Court is not

  what the ESI Protocol permits or does not permit as it relates to

  CMML.    Rather,    the   Court   must    rule   on   a   straightforward

  proportionality e-Discovery dispute.” Oct. 13, 2020 LB at 2. Teva

  also argues, “[t]his remains a straightforward proportionality

  motion.” Nov. 18, 2020 LB at 10. Plaintiffs disagree. Plaintiffs

  focus on the requirements in the Protocol and argue that Teva

  violated the Protocol.       See Oct. 30, 2020 LB at 7.     (“Teva clearly

  violated both the letter and the spirit of the ESI protocol by

  waiting until July 2020 to bring up the [TAR] issue, and by using

  their    TAR   methodology   prior   to   meeting   and   conferring   with

  Plaintiffs.”).

        The Court agrees with plaintiffs and rules it must first

  decide what the Protocol requires and whether Teva violated these

  requirements. In the Court’s view there is no legitimate question

  that the Court’s Order trumps Teva’s proportionality argument.           If

  the protocol has been violated the Court’s task is to decide the

  relief to be granted, not to do a proportionality analysis under

                                       15
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 16 of 40 PageID: 15685



  Fed.R.Civ.P. 26(b)(1).       If the Court agreed with Teva and did a

  proportionality analysis in the first instance, it would have to

  ignore and discount the troublesome history of the parties’ search

  term discussions.      This the Court will not do. Another reason to

  reject Teva’s argument is that if the Court addressed Teva’s

  proportionality     argument    and   ignored    the   Protocol,    it   may

  incentivize parties to skirt the requirements in a Court Order.

        2. Teva Violated the Protocol

        Neither side has cited any controlling case law interpreting

  the relevant language in the Protocol.         The Court, therefore, must

  tackle the issue.     As is evident from the language in the Protocol,

  Teva is not barred from using TAR. Indeed, the Protocol explicitly

  recognizes that TAR may be used.           However, before TAR is used to

  “narrow the pool of collected documents to a set to undergo review

  for possible production,” the parties must cooperate in good faith

  regarding TAR’s disclosure and formulation and timely collaborate

  on its use.      Importantly, the Protocol requires the parties to

  “meet and confer as early as possible” regarding TAR/predictive

  coding.

        Relying upon the express language in the Protocol, and the

  goal of fostering and encouraging transparency and collaboration,

  the Court holds the Protocol required Teva to timely disclose its

  use or possible use of TAR when Teva objectively knew or reasonably

  should have known that it might use TAR to reduce the universe of

                                        16
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 17 of 40 PageID: 15686



  documents to review.       The Protocol also required Teva to disclose

  its possible use of TAR when its use was reasonably foreseeable.

  In addition, the Court holds the Protocol required Teva to timely

  collaborate with plaintiffs on its CMML platform to be used before,

  not after, it implemented the Protocol.          Applying these standards,

  the Court finds that Teva violated the Protocol by not timely

  disclosing its use or possible use of its CMML platform to reduce

  the universe of documents to review and by attempting to foist on

  plaintiffs a protocol about which plaintiffs had no input.7

         Teva did not comply with the requirements in the Protocol

  since it is seeking the Court’s blessing to use a CMML platform it

  unilaterally adopted.       By no means is the Court holding that Teva

  must give in to plaintiffs’ demands.                Instead, the Protocol

  requires the parties to meet and confer in good faith to attempt

  to reach agreement.      This does not occur if one side or the other

  unilaterally adopts a TAR protocol “late in the game” and argues

  it should be approved by the Court.         This also does not occur when

  a party’s TAR protocol is presented to its adversary as a fait



  7 To be clear, the Court does not find that Teva acted in bad faith. No evidence
  has been presented to show that Teva delayed disclosing its TAR for strategic
  reasons or for a nefarious purpose. The Court accepts Teva’s representation
  that it did not make a final decision to use TAR to reduce the universe of
  documents to review until shortly before its July 1, 2020 letter to plaintiffs.
  However, a finding of bad faith is not necessary to conclude that a party did
  not act in good faith within the meaning of the Protocol. Further, a finding
  of bad faith is not necessary to rule that a Court Order has been violated and
  consequent relief may be awarded. Tracinda Corp. v. DaimlerChrysler AG, 502
  F.3d 212, 242 (3d Cir. 2007); Montana v. City of Cape May Board of Freeholders,
  C.A. No. 09-755 (NLH/JS), 2013 WL 11233748, at *10 (D.N.J. Sept. 20, 2013).

                                        17
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 18 of 40 PageID: 15687



  accompli. The time to meet and confer in good faith is before a

  TAR protocol or CMML platform is adopted and used, not after.

        The Court has no hesitation in finding that Teva did not

  timely disclose its intent to use TAR.           The clearest case is Teva’s

  recent communication advising plaintiffs it had already been using

  TAR, combined with Teva’s present application asking the Court to

  approve its unilaterally adopted protocol.                 After all, Teva’s

  November 6, 2020 communication to plaintiffs concerning the CMML

  platform it developed and used was made one year after the Court

  Ordered    Protocol   was   entered,         after   months   of   search   term

  negotiations resulting in the entry of two Court Orders (December

  23, 2020 and June 24, 2020) defining and then narrowing the search

  terms to be used, after the parties negotiated and almost finalized

  an agreed upon protocol in August, and only two weeks before Teva’s

  first scheduled rolling ESI production was due.

        The Court agrees with plaintiffs that, “Teva’s intention to

  use CMML should have been disclosed at the earliest possible time.”

  July 14, 2020 LB at 4.      Contrary to Teva’s position, this occurred

  before Teva subjectively decided to use CMML. Since the backbone

  of TAR’s use is transparency and collaboration, Teva should have

  disclosed to plaintiffs in the fall that it might use TAR since at

  that time is was objectively reasonable and foreseeable that Teva

  might use TAR in the future.       This would have enabled the parties

  to   fairly   collaborate    on   the    protocol     to   use.    “Electronic

                                          18
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 19 of 40 PageID: 15688



  discovery    requires    cooperation      between   opposing   counsel   and

  transparency in all aspects of preservation and production of ESI.”

  William A. Gross Const. Associates, Inc. v. American Mfrs. Mut.

  Ins. Co., 256 F.R.D. 134, 136 (S.D.N.Y. 2009).           Early disclosure

  would have likely prevented the parties from going down the rabbit

  hole of laborious search term negotiations.          As is evident by what

  happened here, “the failure to engage in a collaborative search

  and sampling strategy can often yield discovery dysfunction.”

  Lawson v. Love’s Travel Stops & Country Stores, Inc., C.A. No.

  1:17-CV-1266, 2019 WL 7102450, at *5 (M.D.Pa. Dec. 23, 2019).

         Teva acknowledges when it met with plaintiffs in November

  2019 it was already consulting with TAR specialists.              Decl. of

  Teva’s Counsel at ¶¶5-6, Doc. No. 616-1.               It is implausible,

  therefore, that at that time it was not objectively foreseeable

  that TAR might reasonably be used to eliminate documents to

  manually review. Rather than keeping this a secret until July 1,

  2020, and waiting until November 2020 to ask the Court to approve

  a CMML application it unilaterally adopted, Teva’s possible use of

  TAR should have been disclosed at the earliest possible time.

  Given the stakes in the case, the volume of ESI likely to be

  requested, and the fact Teva was consulting with TAR specialists

  in the fall, it was objectively reasonable for Teva to foresee in

  the fall, and certainly before the December 23, 2019 Order was

  entered, that it reasonably might use TAR in the future. Teva is

                                       19
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 20 of 40 PageID: 15689



  a   sophisticated    party   and   was    certainly   familiar    with   TAR’s

  benefits when it was negotiating search terms with plaintiffs.

  The Protocol required the parties to disclose their potential use

  of TAR before it was used and implemented, not after.

        Besides contradicting the timely notice requirement in the

  Protocol, Teva also did not comply with its meet and confer

  obligation.     The Protocol required the parties to “cooperate in

  good faith regarding the disclosure and formulation of appropriate

  search methodology…, and any TAR/predictive coding prior to using

  any such technology to narrow the pool of collected documents to

  a set to undergo review for possible production.”                Teva did not

  cooperate regarding the disclosure and formulation of its CMML

  platform since it was adopted without any input or knowledge

  of plaintiffs.      Nor did Teva meet and confer as early as possible

  with plaintiffs since Teva proposes to use a TAR that it did not

  notify plaintiffs about until its mind was already made up.               “The

  best solution in the entire area of electronic discovery is

  cooperation among counsel.” William A. Gross, 256 F.R.D. at 136

  (citation omitted). Unfortunately this did not occur.             To be sure,

  the Court is not weighing in on the effectiveness of CMML. It may

  very well be that Teva’s methodology performs as advertised.

  However, what the Court holds is that it will not approve a TAR




                                       20
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 21 of 40 PageID: 15690



  methodology that was unilaterally adopted and implemented since

  this contradicts the requirements in the parties’ Protocol.8

        The fact that Teva may have used a similar Protocol to what

  was used in the Broiler antitrust litigation is of no moment.               Nor

  is the fact that in Broiler the protocol called for layering search

  terms and TAR.      See In Re Broiler Chicken Antitrust Litig., No.

  1:16-CV-08637, 2018 WL 1146371 (N.D.Ill. Jan. 3, 2018).            One reason

  is because the Court is not presently deciding whether Teva’s

  protocol is effective but instead is addressing in the first

  instance what is required under the Protocol.9              Further, Broiler

  is inapposite since what happened here is not remotely similar to

  what happened in that case.          As plaintiffs point out (Oct. 30,

  2020 LB at 14-17), the timing and process regarding the entry of

  the protocol in Broiler is markedly different than this case.               The

  Broiler protocol was negotiated by the parties early in the case

  unlike here where Teva is proposing to disregard the requirements

  in a Court Ordered Protocol by using a late disclosed CMML platform

  it unilaterally adopted.




  8 The Court is not asked to address, and is not deciding, whether a unilaterally
  adopted TAR protocol is appropriate in the absence of a Court Order dictating
  what must be done.
  9 In order to fairly evaluate Teva’s CMML rather than simply accepting Teva’s
  representations at face value, plaintiffs would have to take discovery about
  discovery. This effort would be wasteful and distracting and is not likely to
  help advance a decision on the merits. Too much time has already been spent on
  the parties’ TAR dispute.

                                        21
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 22 of 40 PageID: 15691



         Also, unlike here, in Broiler the parties and court did not

  undertake months of negotiations and argument over search terms

  with no inkling that TAR would be proposed for use.                     In addition,

  in this case the parties agreed to search terms without the benefit

  of hit counts, sampling, and false positives, all of which Teva

  refused to provide.10

         Plaintiffs      argue    that     when        the     parties’   search          term

  negotiations took place there was no expectation TAR would be

  used.       Having    participated      in      a   good   deal   of    the       parties’

  discussions and knowing that TAR was not mentioned, the Court

  credits plaintiffs’ argument that “negotiations would have looked

  very different if Teva had timely disclosed its intentions, and

  the parties had a procedure like that in Broiler Chicken in place

  at    the    beginning    of    the     process.”          Oct.   30,   2020       LB     at

  16.     Further, the Broiler protocol required the parties “to be

  reasonably transparent regarding the universe of documents subject

  to    targeted      collections    or   culling        via    search    terms       and/or

  TAR/CAL.”      2018 WL 1146371, at *1.              This did not occur here as to

  Teva’s CMML platform.          The Broiler protocol also required a party

  using    TAR   to    disclose     before     its     use, inter alia,         a    general


  10
    Nothing prevented Teva from running these reports. See Pltfs.’ Nov. 18, 2020
  LB at 2, Doc. No. 635. (“Teva’s claim that it could not have done so before all
  of the custodians were agreed to is obviously inaccurate. Testing is routinely
  run on the custodial sets of those custodians who are clearly going to be
  included.”).



                                             22
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 23 of 40 PageID: 15692



  description      of    the   process,   including   how   it   will   train the

  algorithm and what quality control measures will be taken.               Id. at

  *2.    As to the CMML platform Teva asks the Court to approve,

  nothing     of        the    sort   occurred     here.     The    fact     that

  the Broiler protocol was acceptable for use in that case does not

  necessarily mean its use is appropriate in this litigation.

        The Court does not question Teva’s representation that it did

  not subjectively decide to use TAR until June 2020.              However, the

  Court rejects the notion that pursuant to the Protocol Teva’s duty

  to meet and confer in good faith about its TAR methodology was not

  triggered until Teva subjectively and definitively committed to

  using TAR or, as Teva suggested during oral argument, when there

  was a “substantial likelihood” TAR would be used to narrow the

  universe of documents to review.             Otherwise, the opposing party,

  in this case plaintiffs, is at the mercy of Teva and cannot

  meaningfully contribute to the protocol to be used.                   The Court

  will not countenance a situation where for months plaintiffs were

  led to believe and proceeded under the reasonable assumption that

  Teva would do a manual search term review of its ESI and then,

  after a substantial effort was expended in this direction, Teva

  changed course and unilaterally adopted and used its unilaterally

  adopted CMML platform.          The Court credits plaintiffs’ argument:




                                          23
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 24 of 40 PageID: 15693



         [W]hen the parties here were mediating the initial
         search terms…, Plaintiffs had no expectation that there
         was going to be any possibility of further restriction
         of the corpus of documents to be reviewed using TAR.
         This holds doubly true for the narrowed search terms
         agreed to by the parties in June 2020. Both negotiations
         would have looked very different if Teva had timely
         disclosed its intentions[.]


  October 30, 2020 LB at 16.

           3. Teva’s Arguments are not Persuasive

         Teva    argues   plaintiffs    should    accept      their    protocol   and

  validation at face value.        It argues, “after additional review, no

  validation protocol is necessary, as Teva has detailed data to

  demonstrate to plaintiffs, and also the Court, that its CMML

  platform is working consistent with Teva’s representations[.]”

  Oct. 13, 2020 LB at 2.         If we lived in a perfect world devoid of

  the skepticism and doubt that pervades litigation, perhaps this

  could occur.        However, we know this is not the case.           It is common

  and accepted practice that parties collaborate with regard to TAR

  validation      measures.      The    Court    will   not    weigh    in   on   the

  effectiveness of Teva’s methodology except to note that plaintiffs

  have    made    a    primie   facie   argument    why    Teva’s      protocol    is

  inadequate.11       See generally Decl. of Jonathan Jaffe at 2, Doc. No.

  612-1.    (“[T]here are fundamental flaws in TEVA’s approach.”).


  11 Plaintiffs point to the differences between what Teva previously agreed to
  and what it seeks to unilaterally impose. For example, plaintiffs argue Teva
  did not start with the entire set of all custodial files rather than the narrowed
  search term set. In addition, plaintiffs argue Teva did not use all the “core
  discovery” documents to educate the system, it may have excluded certain

                                         24
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 25 of 40 PageID: 15694



         Teva underestimates the prejudice to plaintiffs by its late

  disclosure.      The Court also rejects Teva’s argument that “[t]he

  type of transparency exhibited by Teva is exactly what the ESI

  protocol    in   this   case    require[s]”   Nov.   18,   2020    LB    at    2.

  Plaintiffs’ ESI consultant, Jonathan Jaffe, speaks to this:

         In the search term negotiations in which I was heavily
         involved, plaintiffs negotiated with the understanding
         that TAR and CAL would not be used in the review and
         production process, as no defendant indicated that it
         would   be   using   TAR   or   CAL    for   review  and
         production.…Plaintiff    agreed     to     search   term
         modifications that were only reasonable if TAR and CAL
         were not going to be used.     If this intent had been
         disclosed, my strong advice would have been not to agree
         to the modifications and that the present objections
         would have been presented at that time.

  Decl. of Jonathan Jaffe at 3.         Jaffe also states, “[w]ithout the

  full   engagement    of   the   Plaintiffs    from   the   outset,      …,    the

  production resulting from application of CAL to the truncated set

  of documents utilized provides no reasonable assurance of fairness

  or adequacy.”     Id. at 9.

         The Court disagrees with Teva’s argument that it made an

  appropriate TAR disclosure within the meaning of the Protocol.

  Although the Protocol was entered in June 2019, and intensive

  search term negotiations took place over the year, prior to July

  1, 2020 Teva can point to only one fleeting reference to a` TAR



  documents from TAR review, it denied plaintiffs the ability to submit training
  documents, it gave plaintiffs no reports on its review as the review proceeded,
  it failed to employ an agreed upon stopping criteria, and it failed to preclude
  email threading. See Oct. 30, 2020 LB at 4.

                                        25
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 26 of 40 PageID: 15695



  disclosure at a November 15, 2019 meeting with plaintiffs.                        See

  generally Decl. of Teva’s Counsel, Doc. No. 616-1.                   Teva’s counsel

  attests, “[t]he parties held a short discussion of TAR during the

  meeting,” they agreed the ESI protocol addressed the use of TAR,

  and “plaintiffs requested to be informed if Teva intended to use

  TAR to make review determinations without attorney’s eyes on the

  documents.”       Id.   at   ¶7.      Teva’s        response   was    that   it   was

  “evaluating whether or not to use TAR but had not made any

  determination as to how or whether [it] would do so in the future.”

  Id. at ¶8.    This disclosure was inadequate. The simple reservation

  that Teva might use TAR in the future did not satisfy Teva’s duty

  to   “cooperate    in   good       faith        regarding   the   disclosure      and

  formulation” of TAR, nor did it satisfy the duty to meet and confer

  “as early as possible” regarding TAR.12

        Even if Teva did not finally decide until June 2020 to use

  TAR, it should have foreseen in the fall of 2019 that this would

  or was objectively reasonably likely to occur.                    The Court holds

  that pursuant to the duties imposed by the Protocol this knowledge

  triggered Teva’s duty to meet and confer with plaintiffs about a




  12 Plaintiffs have a different recollection of the parties’ November 15, 2019
  TAR discussion. Plaintiffs’ position is that, “Teva told Plaintiffs counsel
  that their vendor had TAR capabilities, that they were not going to use it for
  purposes of searching their documents, and that they were not sure they were or
  were not going to use it at all. Oct. 30, 2020 LB at 5. Plaintiffs also state
  that Teva did not reserve its right to modify its document review obligations
  at a later date and that if this reservation was made they would have objected.
  Id. at 5-6.

                                             26
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 27 of 40 PageID: 15696



  TAR methodology to be used.            It was inappropriate for Teva to

  involve    plaintiffs      and   the   Court     in    intensive   search     term

  negotiations and disputes without also disclosing there was a

  reasonable prospect TAR would be used to winnow its documents to

  be reviewed. Had a timely disclosure been made the parties’ TAR

  dispute would not have dragged on and instead of now spending their

  resources on this discovery dispute, the parties could have instead

  focused on the start of fact depositions which is imminent

         Teva argues its duty to disclose TAR was not triggered in

  June   2020   since   at    that   time     it   was    only   using   CMML    for

  “prioritization” purposes and not to exclude documents for manual

  review.    However, the Court has already ruled that Teva’s duty

  under the Protocol was triggered before the December 23, 2019 Order

  was entered.      Further, before Teva’s July 1, 2020 notification

  letter to plaintiffs Teva knew or reasonably should have known

  that its “priorization” effort was a prelude to an effort to

  exclude documents for manual review.

         The Court does not question Teva’s representation that it

  “understood it could leverage technology if the search terms

  yielded too many hits for a manual review.”              Nov. 6, 2020 LB at 2.

  However, Teva neglected to consider the requirement in the Protocol

  that it meet and confer as early as possible regarding TAR.                   The

  time to meet and confer with plaintiffs was before the parties and

  the Court proceeded under the reasonable assumption that a manual

                                         27
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 28 of 40 PageID: 15697



  search term review would be done, and not on the eve of the due

  date of the first rolling production.

         Teva’s      attempt      to   foist        responsibility        for     a

  misunderstanding on plaintiffs is off base.            Teva argues because

  it “never made any affirmative statements to Plaintiffs that it

  was no longer reserving its right to [use TAR]…Plaintiffs were

  well-aware that Teva was still considering whether to use TAR[.]”

  Id. at 2. Teva also argues plaintiffs did not make it clear they

  would not agree to layer TAR and search terms and that plaintiffs

  would not negotiate search terms until Teva made a final decision

  on TAR.    Nov. 18, 2020 LB at 6. To repeat, the Court holds that

  pursuant to the Court Ordered Protocol Teva had an affirmative

  duty that was triggered in the fall of 2019 to timely reveal it

  was reasonably possible or probable that it would use TAR to limit

  the universe of documents to review.         It was not up to plaintiffs

  to infer, guess, or speculate if this would be done.                   Teva is a

  sophisticated party with extensive litigation experience.                It knew

  or should have known from the outset of the litigation that the

  stakes    were   high   and   plaintiffs   were    likely   to   ask    for   the

  production of millions of documents.              This being the case Teva

  should have made appropriate disclosures and contingencies if and

  when it finally decided to use TAR.        Teva should have disclosed it

  was reasonably possible it might use TAR before the extensive

  search term negotiations took place.         The simple reservation that

                                       28
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 29 of 40 PageID: 15698



  no final decision was made yet is insufficient.                 If an appropriate

  disclosure was made it would have enabled plaintiffs to take this

  into   account    in    the    parties’    negotiations.        Teva    acknowledges

  plaintiffs      specifically      made     their     concerns     known    at    their

  November 2019 meeting.          Waiting seven months to finally make its

  disclosure was a violation of the parties’ Protocol.13

         A   case    remarkably       similar        to    the    present         dispute

  is Progressive Casualty Ins. Co. v. Delaney, No. 2:11-CV-00678-

  LRH-PAL, 2014 WL 3563467 (D. Nev. July 18, 2014).                   In Progressive

  Casualty the parties agreed to an ESI protocol that provided that

  plaintiff      would    use   agreed     upon   search    terms    to     review   its

  documents.      Like this case, in the midst of the review a party,

  the plaintiff,         decided the cost to review the documents was

  prohibitive and it asked the Court to permit it to apply its

  unilaterally implemented predictive coding or TAR to the set of

  documents that contained the agreed upon search terms.                     Defendant

  objected to plaintiff’s request to modify the agreed upon ESI

  protocol midstream.           The Court agreed with defendant and noted

  that plaintiff was asking for a “do-over” of its own invention

  that   lacks    transparency      and     cooperation     regarding       the    search

  methodologies          applied.         Id.     at       *10.       Rather         than


  13 If in the future plaintiffs anticipate an extensive ESI search and production
  will be done, one takeaway from the parties’ dispute is that plaintiffs should
  make it clear from the outset of their ESI discussions that their search term
  negotiations are contingent on whether their adversary will use TAR to eliminate
  documents from a manual review.

                                            29
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 30 of 40 PageID: 15699



  granting plaintiff’s request to use predictive coding, the Court

  ordered plaintiff to produce all “hit” documents without a manual

  review, with the proviso that plaintiff could apply “privilege

  filters” to the “hit” documents and the production would be subject

  to clawback.

         As in Progressive Casualty the Court denies Teva’s request to

  unilaterally impose on plaintiffs its CMML platform.                     A long line

  of cases holds that TAR requires, “an unprecedented degree of

  transparency and cooperation among counsel in the review and

  production     of   ESI     responsive    to     discovery      requests.”    Id.    at

  *10; accord Youngevity Int’l, Corp. v. Smith, No. 16-CV-00704-

  BTM(JLB), 2019 WL 1542300, at *12 (S.D. Cal. April 9, 2019). In

  the cases that have approved TAR, “the courts have required the

  producing      party   to       provide   the    requesting      party   with      full

  disclosure     about      the    technology      used,    the   process,     and    the

  methodology[.]”. Progressive Casualty, at *10.                   This was not done

  here. The time for Teva to make its TAR                 disclosure was before the

  “die was cast,” not afterwards. The Court will not endorse a TAR

  protocol that was unilaterally adopted by a producing party without

  any    input   from    the      requesting      party.     While   the Court       does

  not endorse     plaintiffs’        hyperbole,      it    is   sympathetic     to    its

  argument:

        It would be expressly inequitable to rely on the data
        quoted by Teva, or to give any benefit of the doubt to
        Teva, since the entire process was tainted. Plaintiffs

                                            30
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 31 of 40 PageID: 15700



       were locked out of the process so it is not possible
       for plaintiffs to respond from a level playing field. That
       was the purpose of the protocol plaintiffs negotiated,
       including the validation, to yield data that the parties
       could jointly rely on.

  Oct. 30, 2020 LB at 4.

        Teva’s      attempt   to     distinguish      Progressive   Casualty    is

  fruitless. It is true that unlike here the defendant in that case

  delayed producing documents. However, this was not the crux of the

  decision. The lynchpin of the opinion was that like here the

  parties negotiated a search term protocol and review and then a

  party “changed horses midstream” and proposed to use a TAR protocol

  that it unilaterally adopted. When it declined to bless the

  plaintiff’s new TAR proposal the court in Progressive Casualty

  wrote:

        In this case, the parties negotiated an ESI protocol
        which was adopted by the court as an order[.]…Had the
        parties worked with the e-discovery consultants and
        agreed at the onset of this case to a predictive coding-
        based ESI protocol, the court would not hesitate to
        approve a transparent, mutually agreed upon ESI
        protocol.     However, this is not what happened.
        [Plaintiff] agreed to search the universe of documents
        identified in the stipulated ESI protocol using search
        terms. [Plaintiff] had the option to produce all non-
        privileged documents reviewed without manually reviewing
        them [.] Alternatively, [plaintiff] had the option of
        manually reviewing the “hit” documents[.] [Plaintiff]
        chose the latter and began manually reviewing the ESI[.]

  Id. at *9. This is precisely what happened here.                  The court in

  Progressive Casualty reasoned as follows: “[plaintiff] proposes a

  ‘do-over’    of    its   own     invention   that    lacks   transparency    and


                                          31
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 32 of 40 PageID: 15701



  cooperation regarding the search methodologies applied.”                Id. at

  *10.     For the same reason, the Court will not bless Teva’s “do-

  over.”

         Teva’s other arguments do not carry the day. Teva insists

  that   plaintiffs    are    attempting     to   “control   Teva’s   method   of

  electronic document review.”          Oct. 13, 2020 at 3.           Not true.

  Plaintiffs are instead attempting to compel compliance with the

  Court Ordered Protocol.            Teva cites Kaye v. N.Y.C. Health &

  Hospitals Corp., 18-CV-121W7 (JPO)(JLC), 2020 WL 283702 (S.D.N.Y.

  Jan. 21, 2020), for the proposition it can adopt the ESI of its

  choosing so long as it reveals the collection criteria used, the

  name of the CAL software, and how it intends to validate its review

  results. Nov. 18, 2020 LB at 2. Not so since the Protocol requires

  timely transparency and collaboration. Significantly, Kaye is not

  controlling since in that case the court did not address what was

  required under a Court Ordered Protocol. Nor was the court in Kaye

  dealing with a situation where a party operated for a year under

  the reasonable assumption that a search term review would be done

  but    the   producing     party   later    changed   course.   Teva    argues

  plaintiffs are not prejudiced by Teva’s CMML process.                  Nov. 6,

  2020 LB at 1.       Again, for the reasons already discussed this is

  not true. See also Pltfs.’ Nov. 18, 2020 LB at 4-5. Plaintiffs are

  prejudiced by being shutout of Teva’s CMML platform and the

  validation process Teva proposes to use.

                                        32
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 33 of 40 PageID: 15702



          Teva argues plaintiffs steadfastly refuse to allow for the

  use of CMML at all.     Nov. 6, 2020 LB at 2, Doc. No. 616.             Not true

  as   evidenced   by   the   fact   the   parties    were   on   the    verge   of

  consummating an agreed upon protocol in August 2020.              Teva argues

  it was not until the final search terms were agreed to and approved

  that it realized TAR was necessary to timely and cost-effectively

  manage its document review.” Id. at 4.             The Court discounts this

  argument since Teva should have known there was an objectively

  reasonable prospect it might use TAR months earlier.             Teva argues,

  “plaintiffs have offered no reason to believe, or even suspect,

  that Teva’s CMML process was deficient.” Nov. 18, 2020 LB at 3.

  Not true for the reasons already discussed.            See n. 11, supra.

         Teva argues plaintiffs did not negotiate in good faith after

  it asked plaintiffs to bless the CMML platform it unilaterally

  adopted.    It even goes so far to state, “Plaintiffs were never

  willing to meaningfully work with Teva.”              Id. at 2. The Court

  disagrees for several reasons. One, Teva’s argument is belied by

  the fact the parties were able to reach agreement on a protocol

  but for Teva’s objection to two provisions.                Two, since Teva

  presented its CMML application as a fait accompli plaintiffs’

  objection is understandable.        Three, Teva neglected to follow the

  provision in the Protocol that disputes be presented to the Court

  for resolution. See Protocol at Section IV.C. (p. 15).                Throughout

  the course of the case the parties have not been shy about

                                       33
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 34 of 40 PageID: 15703



  presenting their discovery disputes to the Court. Teva did not ask

  the Court to decide whether the two disputed provisions should be

  implemented.     Instead, Teva foreclosed a reasonable opportunity to

  put this dispute to bed by not agreeing to use the non-disputed

  portions of the protocol the parties agreed upon over the summer

  or   presenting    the      disputed   issues     to   the    Court    for   final

  resolution.      Plaintiffs’ argument is apropos: “Teva inexplicably

  failed to implement the validation protocol agreed to by the

  Plaintiffs when Teva went ahead and unilaterally applied its own

  protocol to narrow the review             set anyway, without notice to

  Plaintiffs, in violation of the ESI protocol.” Nov. 18, 2020 LB at

  4.

            4. Unless Otherwise Agreed to by Plaintiffs, Teva Must Use
               the TAR Protocol the Parties Negotiated Over the
               Summer________________________________________________

        Having ruled that Teva’s application is denied, the Court

  must decide how to proceed going forward since Teva still has to

  address    its   set   of    documents    that    have    not   been    reviewed.

  Plaintiffs argue that if Teva’s application is granted and Teva is

  relieved of its obligation to review non-responsive documents,

  “the only fair and workable solution would be for the entire set

  of   allegedly     non-responsive        documents       to   be   produced     to

  Plaintiffs.”     Oct. 30, 2020 LB at 17.         Contrary to Teva’s argument,

  this position is not completely out of the mainstream and has been

  done in other cases. Plaintiffs cite to precedent to support the

                                         34
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 35 of 40 PageID: 15704



  notion a court may order alleged non-responsive documents to be

  produced without a manual review first being done by the producing

  party.14   Plaintiffs also ask for sanctions against Teva because

  Teva has “drained valuable resources from Plaintiffs’ litigation

  effort,” and Teva “wasted an enormous amount of the Court’s time,

  for weeks working with the parties to try and negotiate an agreed

  to TAR protocol.”      Id. at 17.     Plaintiffs sum up by arguing, “the

  fair outcome is to sanction Teva for the time and financial costs

  expended by plaintiffs in continually responding to Teva’s effort

  to   artificially     cut   off    review    and   deprive    plaintiffs     of

  documents.”     Id. at 17-18.

        Given the Court’s ruling that there has been a violation of

  the Court Ordered Protocol, the Court has wide discretion to

  fashion an equitable remedy.        Farmers & Merchs. Nat’l Bank v. San

  Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585 (D.N.J. 1997).

  In deciding what to do the relief to be granted              must be tailored

  to the harm identified.           Montana v. City of Cape May Bd. Of

  Freeholders, C.A. No. 09-755 (NLH/JS), 2013 WL 11233748, at *10

  (D.N.J. Sept. 20, 2013).        And, the Court must be mindful that all

  Court Ordered relief originates from equity. Bull v. United Parcel

  Serv., Inc., 665 F. 3d 68, 83 (3d Cir. 2012).



  14 See n.17, infra. In any event, as one court noted, “in the world of ESI,
  new perspectives and approaches are needed to complete discovery in an efficient
  and reasonable manner.” Adair v. EQT Prod. Co., No. 1:10CV00037, 2012 WL
  2526982, at *4 (W.D.Va. June 29, 2012).

                                        35
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 36 of 40 PageID: 15705



        To put it bluntly, the thought that Teva or plaintiffs might

  have to spend millions of dollars to manually review irrelevant or

  marginally relevant documents is more than mildly disturbing. This

  is contrary to the mandate in Fed.R.Civ.P. 1 which counsels that

  courts should construe, administer and employ the federal rules to

  “secure the just, speedy, and inexpensive determination of every

  action and proceeding.”        The Court is cognizant, therefore, that

  if it bars Teva from using TAR Teva will continue its manual

  review.15    The Court is also aware that if it grants plaintiffs’

  request, plaintiffs may manually review Teva’s documents.

        Instead of directing Teva to manually review its documents or

  directing    Teva    to   produce    to     plaintiffs   its   non-responsive

  documents before Teva reviews them as was done in Progressive

  Casualty, the Court will Order what it deems to be an eminently

  fair and equitable resolution of the parties’ dispute.               The Court

  will permit Teva to do a TAR review of its non-responsive documents

  but Teva must use the protocol negotiated by the parties over the

  summer.16    Teva can hardly complain since its consultant was part

  and parcel of all of the parties’ discussions and compromises and

  approved their meeting of the minds.            Plaintiffs cannot complain



  15 In order to save costs Teva can choose to produce its non-responsive documents
  without a manual review but it has declined to do so. If Teva is correct that
  its non-responsive documents are irrelevant, cumulative or immaterial, their
  prompt production will not prejudice Teva, especially since Teva is protected
  by a clawback provision and a Fed.R.Evid. 502(d) Order.
  16 The Protocol is attached as Exhibit B to plaintiffs’ Oct. 30, 2020 LB.


                                         36
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 37 of 40 PageID: 15706



  because Teva will conduct a TAR review pursuant to a protocol they

  approved.

        The Court will direct that the TAR protocol to be implemented

  include the two provisions originally objected to by Teva, neither

  of which the Court finds controversial or bothersome.              The final

  TAR protocol shall be memorialized in a Court Order.               This will

  hopefully reduce or eliminate disputes down the road. In addition,

  amongst the validation protocols that must be included in the

  protocol, plaintiffs shall have the right to review at the end of

  Teva’s production 5000 alleged non-responsive documents plaintiffs

  designate for review.        The Court does not understand why this

  provision is so bothersome to Teva. Plaintiffs are not, as Teva

  insists,    asking   Teva   to   produce    its   irrelevant   documents    in

  discovery. Instead, plaintiffs are asking to review a relatively

  small number of documents as part of their validation review.

  Teva’s insistence that it is unheard of for alleged non-responsive

  or irrelevant documents to be produced either by court order or by

  agreement is not correct.17,18 In          addition   to    denying    Teva’s



  17 Progressive Casualty, supra; In re: Generic Pharm. Pricing Antitrust Litig.,
  MDL 2724, 2019 WL 8106511 (E.D.Pa. Oct. 24, 2019), mandamus den. by In re
  Activis Holdco U.S., Inc., 2019 WL 8437021 (3d Cir. Dec. 6, 2019); In re: 3M
  Combat Arms Earplug Products Liab. Litig., No. 3:19-md-2885 (N.D. Fla.
  2019)(Pretrial Order No. 12)(“TAR Protocol”); Williams v. Taser Intern., Inc.,
  1:06-CV-0051-RWS, 2007 WL 1630875, at *6 (N.D. Ga. June 4, 2007).
  18 Given the Court’s view that the two provisions Teva objects to are not
  unreasonable, the Court disagrees with Teva’s repeated statements that it had
  “no choice” but to manually review its non-responsive documents and that it was
  “forced” to do so. Oct. 13, 2020 LB at 2. Instead, Teva made a voluntary choice
  how to review its documents.

                                        37
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 38 of 40 PageID: 15707



  request asking the Court to approve its CMML platform, the Court

  denies Teva’s application to shift costs to plaintiffs since the

  Court will not direct Teva to manually review its non-responsive

  documents.

         The Court is not ignorant of the fact that Teva may have to

  incur additional costs to implement a different TAR protocol.

  However, the additional cost is likely to pale in comparison to

  the millions Teva claims it will incur if its non-responsive

  documents are manually reviewed. Also, Teva proceeded at its own

  risk when it decided to use a new protocol of its own choosing

  instead of the non-objectionable portions of the protocol the

  parties agreed to in principal.           Further, the Court is aware of

  the substantial resources plaintiffs had to unnecessarily spend

  the past seventeen months dealing with search term issues when

  they were willing to address the use of TAR from the outset of the

  MDL.

  Conclusion

         In sum, the Court repeats its regret that an enormous amount

  of time and energy has been spent on a dispute that was avoidable

  if the parties were fully and timely transparent and collaborated

  as envisioned by their Protocol. For all the reasons discussed

  herein the Court concludes that Teva violated the Protocol. The

  Protocol required the parties to meet and confer in good faith as

  soon as possible about the methodology and formulation of TAR to

                                       38
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 39 of 40 PageID: 15708



  reduce the number of documents to manually review. This duty arose

  when there was an objectively reasonable or foreseeable likelihood

  or possibility that TAR may be used to cull the set of documents

  to review.     This duty was triggered in the fall of 2019, before

  the December 23, 2019 search term Order was entered. Teva did not

  comply with the Protocol when it waited until July 1, 2020, to

  disclose for the first that it already adopted a TAR methodology

  that undoubtedly was a prelude to asking to remove documents from

  a manual review. Teva’s present request asking the Court to approve

  its   CMML    platform   also    violates    the   Protocol    because     Teva

  unilaterally adopted its CMML platform without any input from

  plaintiffs.

        For the reasons discussed herein, the Court is reluctant to

  impose a harsh penalty.          Instead, an equitable solution is to

  require Teva to conduct its review of non-responsive documents

  using the TAR protocol the parties almost finalized but for two

  provisions.     Given the Court’s view that the two provisions Teva

  objected to are reasonable, the Court will direct that the parties’

  protocol be memorialized in a Court Order and that plaintiffs be

  permitted to review 5000 alleged non-responsive documents of their

  choosing.19




  19 Teva may apply a privilege filter to the 5000 documents plaintiffs designate.
  Also, for good cause shown Teva may apply to the Court to review certain of the
  5000 documents in camera.

                                        39
Case 1:19-md-02875-RBK-JS Document 646 Filed 12/02/20 Page 40 of 40 PageID: 15709



        For all the foregoing reasons, Teva’s application is denied

  as is plaintiffs’ counter application.               An appropriate Order

  memorializing the rulings in this Opinion will be separately

  entered.20

                                      s/ Joel Schneider
                                      JOEL SCHNEIDER
                                      United States Magistrate Judge


  DATED: December 2, 2020




  20 The Court has no objection if the parties agree to modify the protocol
  negotiated over the summer. The Court also has no objection if plaintiffs agree
  to use Teva’s CMML application. However, even if the parties agree on changes
  to the TAR protocol to be used, the protocol shall be memorialized in a Court
  Order and shall include the disputed provision regarding plaintiffs review of
  5000 alleged non-responsive documents. The court is hopeful that this Opinion
  is the last word on the parties’ TAR dispute and they will work cooperatively
  to move forward in an efficient and productive manner.

                                        40
